AGREEMENT FOR SHARE EXCHANGE

 

THIS AGREEMENT FOR SHARE EXCHANGE (this “Agreement”) is dated as of November 1,
2005, by and among NT HOLDING CORP., a Nevada corporation (“NT”), Alan Lew, an
individual with resident address at 385 Freeport#1, Sparks, NV, 89431 (“Alan
Lew”), Tagalder C3 Holdings Inc., a British Virgin Islands corporation
(“Tagalder”), and the Shareholders of Tagalder who execute this Agreement
(collectively the “Shareholders”).

 

RECITALS:

 

NT and Tagalder desire to complete a share exchange transaction pursuant to
which NT shall acquire all of the issued and outstanding common stock of
Tagalder, solely in exchange for the issuance of shares of voting stock of NT;
and

 

THE Board of Directors of NT and the Board of Directors of Tagalder have each
approved the proposed transaction, contingent upon satisfaction prior to closing
of all of the terms and conditions of this Agreement; and

 

THE SHAREHOLDERS are the owners of all of the issued and outstanding common
stock of Tagalder; and

 

THE PARTIES desire to make certain representations, warranties and agreements in
connection with completion of the proposed share exchange transaction.

 

NOW, THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, and the covenants, conditions,
representations and warranties hereinafter set forth, the parties hereby agree
as follows:

 

ARTICLE I

THE EXCHANGE

 

1.1          The Exchange. At the Closing (as hereinafter defined), NT shall
acquire all of the issued and outstanding common stock of Tagalder from the
Shareholders. Consideration to be issued by NT shall be a total of 19,946,000
shares of its common stock (the “Exchange Shares”) in exchange for 100% of the
issued and outstanding common stock of Tagalder. The Exchange Shares shall be
issued in the amounts set forth in Exhibit A. The Exchange shall take place upon
the terms and conditions provided for in this Agreement and in accordance with
applicable law. Immediately following completion of the share exchange
transaction through issuance of the Exchange Shares, NT shall have a total of
approximately 25,395,665 shares of its common stock issued and outstanding. For
Federal income tax purposes, it is intended that the Exchange shall constitute a
tax-free reorganization within the meaning of Section 368(a)(1)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

 


--------------------------------------------------------------------------------

 

 

1.2          Other Consideration. NT shall pay $150,000 to PNC Lab, Inc., a
Nevada corporation (“PNC”) upon the earlier to occur of (a) NT successfully
raising at least $150,000 from third party investors subsequent to the Closing
Date, or (b) November 1, 2006.

 

1.3        Closing and Effective Time. Subject to the provisions of this
Agreement, the parties shall hold a closing (the “Closing”) on (i) the first
business day on which the last of the conditions set forth in Article V to be
fulfilled prior to the Closing is fulfilled or waived or (ii) such other date as
the parties hereto may agree (the “Closing Date”), at such time and place as the
parties hereto may agree. Such date shall be the date of Exchange (the
“Effective Time”).

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES

 

2.1        Representations and Warranties of NT. NT represents and warrants to
Tagalder and the Shareholders as follows:

 

(a)         Organization, Standing and Power. NT is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada, has all requisite power and authority to own, lease and operate its
properties and to carry on its business as now being conducted, and is duly
qualified and in good standing to do business in each jurisdiction in which the
nature of its business or the ownership or leasing of its properties makes such
qualification necessary.

 

(b)        Capital Structure. As of the date of execution of this Agreement, the
authorized capital stock of NT consists of 5,000,000 shares of Preferred Stock
with a par value of USD 0.001, of which no share is issued and outstanding and
100,000,000 shares of Common Stock with a par value of USD 0.001 per share, of
which approximately 3,086,665 shares are currently issued and outstanding. NT
has issued and outstanding warrants to purchase a total of 525,000 shares of
Common Stock. The Exchange Shares to be issued pursuant to this Agreement shall
be, when issued pursuant to the terms of the resolution of the Board of
Directors of NT approving such issuance, validly issued, fully paid and
nonassessable and not subject to preemptive rights. Except as otherwise
specified herein, as of the date of execution of this Agreement, there are no
other options, warrants, calls, agreements or other rights to purchase or
otherwise acquire from NT at any time, or upon the happening of any stated
event, any shares of the capital stock of NT whether or not presently issued or
outstanding.

 

(c)         Certificate of Incorporation, Bylaws, and Minute Books. The copies
of the Articles of Incorporation and of the Bylaws of NT which have been
delivered to Tagalder are true, correct and complete copies thereof. The minute
book of NT, which has been made available for inspection, contains accurate
minutes of all meetings and accurate consents in lieu of meetings of the Board
of Directors (and any committee thereof) and of the shareholders of NT since the
date of incorporation and accurately reflects all transactions referred to in
such minutes and consents in lieu of meetings.

 

(d)        Authority. NT has all requisite power and authority to enter into
this Agreement and to consummate the transactions contemplated hereby. The
execution and delivery of this

 


--------------------------------------------------------------------------------

 

Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by the Board of Directors of NT. No other corporate or
shareholder proceedings on the part of NT are necessary to authorize the
Exchange, or the other transactions contemplated hereby.

 

(e)         Conflict with Other Agreements; Approvals. The execution and
delivery of this Agreement does not, and the consummation of the transactions
contemplated hereby will not result in any violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of any obligation or the loss of a
material benefit under, or the creation of a lien, pledge, security interest or
other encumbrance on assets (any such conflict, violation, default, right of
termination, cancellation or acceleration, loss or creation, a “violation”)
pursuant to any provision of the Articles of Incorporation or Bylaws or any
organizational document of NT or, result in any violation of any loan or credit
agreement, note, mortgage, indenture, lease, benefit plan or other agreement,
obligation, instrument, permit, concession, franchise, license, judgment, order,
decree, statute, law, ordinance, rule or regulation applicable to NT which
violation would have a material adverse effect on NT taken as a whole. No
consent, approval, order or authorization of, or registration, declaration or
filing with, any court, administrative agency or commission or other
governmental authority or instrumentality, domestic or foreign (a “Governmental
Entity”) is required by or with respect to NT in connection with the execution
and delivery of this Agreement by NT or the consummation by NT of the
transactions contemplated hereby.

 

(f)         Books and Records. NT has made and will make available for
inspection by Tagalder upon reasonable request all the books of NT relating to
the business of NT. Such books of NT have been maintained in the ordinary course
of business. All documents furnished or caused to be furnished to Tagalder by NT
are true and correct copies, and there are no amendments or modifications
thereto except as set forth in such documents.

 

(g)        Compliance with Laws. NT is and has been in compliance in all
material respects with all laws, regulations, rules, orders, judgments, decrees
and other requirements and policies imposed by any Governmental Entity
applicable to it, its properties or the operation of its businesses.

 

(h)         SEC Filings.  NT has filed all periodic reports required to be filed
with the Securities and Exchange Commission and as of the date hereof, is
current in its filing obligations.

 

(i)         Financial Statements and Tax Returns. Copies of NT’s audited
financial statements for the fiscal year ended December 31, 2004, its unaudited
financial statements for the periods ended March 31, 2005 and June 30, 2005 and
of its tax return for the fiscal year 2004 have been delivered to NEWFAIR.

 

(j)           Litigation. There is no suit, action or proceeding pending, or, to
the knowledge of NT, threatened against or affecting NT which is reasonably
likely to have a material adverse effect on NT, nor is there any judgment,
decree, injunction, rule or order of any Governmental Entity or arbitrator
outstanding against NT having, or which, insofar as reasonably can be foreseen,
in the future could have, any such effect.

 

 


--------------------------------------------------------------------------------

 

 

(k)        Tax Returns. NT has duly filed any tax reports and returns required
to be filed by it and has fully paid all taxes and other charges claimed to be
due from it by any federal, state or local taxing authorities. There are not now
any pending questions relating to, or claims asserted for, taxes or assessments
asserted upon NT.

 

2.2        Representations and Warranties of Tagalder. Tagalder represents and
warrants to NT as follows:

 

(a)          Organization, Standing, Power and Business. Tagalder is a
corporation duly organized, validly existing and in good standing under the laws
of the British Virgin Islands, has all requisite power and authority to own,
lease and operate its properties and to carry on its business as now being
conducted, and is duly qualified and in good standing to do business in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification necessary. Tagalder, through its wholly
owned subsidiary Hopeful Asia Limited (incorporated in Hong Kong) owns 75% of
Fujia Coking and Chemical Company Limited (“FJCC”), a company incorporated in
the People’s Republic of China (the “PRC”), that owns drilling rights of a coke
mine property called Yong’an coal mine, located in Xixinzhuong Town of Xiaoyi
City, Shanxi Province, PRC.

 

(b)        Capital Structure. The authorized capital stock of Tagalder consists
of 50,000 shares of Common Stock with a par value of US$1.00 per share. As of
the date of execution of this Agreement, it has a total of 1,000 shares of
common stock issued and outstanding. All issued and outstanding shares of
Tagalder stock are validly issued, fully paid and nonassessable and not subject
to preemptive rights or other restrictions on transfer. All of the issued and
outstanding shares of Tagalder were issued in compliance with all applicable
securities laws. Except as otherwise specified herein, there are no options,
warrants, calls, agreements or other rights to purchase or otherwise acquire
from Tagalder at any time, or upon the happening of any stated event, any shares
of the capital stock of Tagalder.

 

(c)         Certificate of Incorporation, Bylaws and Minute Books. The copies of
the Certificate of Incorporation and of the other corporate documents of
Tagalder which have been delivered to NT are true, correct and complete copies
thereof. The minute books of Tagalder which have been made available for
inspection contain accurate minutes of all meetings and accurate consents in
lieu of meetings of the Board of Directors (and any committee thereof) and of
the shareholders of Tagalder since the date of incorporation and accurately
reflect all transactions referred to in such minutes and consents in lieu of
meetings.

 

(d)        Authority. Tagalder has all requisite power to enter into this
Agreement and, subject to approval of the proposed transaction by the holders of
100% of its issued and outstanding shares which are entitled to vote to approve
the proposed transaction, has the requisite power and authority to consummate
the transactions contemplated hereby. Except as specified herein, no other
corporate or shareholder proceedings on the part of Tagalder are necessary to
authorize the Exchange and the other transactions contemplated hereby.

 

(e)         Conflict with Agreements; Approvals. The execution and delivery of
this Agreement does not, and the consummation of the transactions contemplated
hereby will not,

 


--------------------------------------------------------------------------------

 

conflict with, or result in any violation of any provision of the Certificate of
Incorporation or Bylaws of Tagalder or of any loan or credit agreement, note,
mortgage, indenture, lease, benefit plan or other agreement, obligation,
instrument, permit, concession, franchise, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Tagalder or its
properties or assets. No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required by
or with respect to Tagalder in connection with the execution and delivery of
this Agreement by Tagalder, or the consummation by Tagalder of the transactions
contemplated hereby.

 

(f)         RESERVED .

 

(g)         Books and Records. Tagalder has made and will make available for
inspection by NT upon reasonable request all the books of account, relating to
the business of Tagalder. Such books of account of NEWFAIR have been maintained
in the ordinary course of business. All documents furnished or caused to be
furnished to NT by Tagalder are true and correct copies, and there are no
amendments or modifications thereto except as set forth in such documents.

 

(h)        Compliance with Laws. Tagalder is and has been in compliance in all
material respects with all laws, regulations, rules, orders, judgments, decrees
and other requirements and policies imposed by any Governmental Entity
applicable to it, its properties or the operation of its businesses.

 

(i)         Liabilities and Obligations. Tagalder has no material liabilities or
obligations (absolute, accrued, contingent or otherwise) except (i) liabilities
that are reflected and reserved against on the Tagalder financial statements
that have not been paid or discharged since the date thereof and (ii)
liabilities incurred since the date of such financial statements in the ordinary
course of business consistent with past practice and in accordance with this
Agreement.

 

(j)         Litigation. There is no suit, action or proceeding pending, or, to
the knowledge of Tagalder threatened against or affecting Tagalder, which is
reasonably likely to have a material adverse effect on Tagalder, nor is there
any judgment, decree, injunction, rule or order of any Governmental Entity or
arbitrator outstanding against Tagalder having, or which, insofar as reasonably
can be foreseen, in the future could have, any such effect.

 

(k)        Taxes. Tagalder has filed or will file within the time prescribed by
law (including extension of time approved by the appropriate taxing authority)
all tax returns and reports required to be filed with all other jurisdictions
where such filing is required by law; and Tagalder has paid, or made adequate
provision for the payment of all taxes, interest, penalties, assessments or
deficiencies due and payable on, and with respect to such periods. Tagalder
knows of (i) no other tax returns or reports which are required to be filed
which have not been so filed and (ii) no unpaid assessment for additional taxes
for any fiscal period or any basis therefore.

 

(l)         Licenses, Permits; Intellectual Property. Tagalder owns or possesses
in the operation of its business all material authorizations which are necessary
for it to conduct its business as now conducted. Neither the execution or
delivery of this Agreement nor the

 


--------------------------------------------------------------------------------

 

consummation of the transactions contemplated hereby will require any notice or
consent under or have any material adverse effect upon any such authorizations.

 

2.3        Representations and Warranties of the Shareholders. By execution of
this Agreement, each of the Shareholders represents and warrants to NT as
follows:

 

(a)         Shares Free and Clear. The shares of Tagalder which he or she owns
are free and clear of any liens, claims, options, charges or encumbrances of any
nature.

 

(b)        Unqualified Right to Transfer Shares. He or she has the unqualified
right to sell, assign, and deliver the portion of the shares of Tagalder
specified on Exhibit A and, upon consummation of the transactions contemplated
by this Agreement, NT will acquire good and valid title to such shares, free and
clear of all liens, claims, options, charges, and encumbrances of whatsoever
nature.

 

(c)         Agreement and Transaction Duly Authorized. He or she is authorized
to execute and deliver this Agreement and to consummate the share exchange
transaction described herein. Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
constitute a violation or default under any term or provision of any contract,
commitment, indenture, other agreement or restriction of any kind or character
to which such Shareholder is a party or by which such Shareholder is bound.

 

ARTICLE III

COVENANTS RELATING TO CONDUCT OF BUSINESS

 

3.1        Covenants of Tagalder and NT. During the period from the date of this
Agreement and continuing until the Effective Time, Tagalder and NT each agree as
to themselves (except as expressly contemplated or permitted by this Agreement,
or to the extent that the other party shall otherwise consent in writing):

 

(a)         Ordinary Course. Each party shall carry on its respective businesses
in the usual, regular and ordinary course in substantially the same manner as
heretofore conducted.

 

(b)         Dividends; Changes in Stock. No party shall (i) declare or pay any
dividends on or make other distributions in respect of any of its capital stock,
or (ii) repurchase or otherwise acquire, or permit any subsidiary to purchase or
otherwise acquire, any shares of its capital stock.

 

(c)         Issuance of Securities. No party shall issue, deliver or sell, or
authorize or propose the issuance, delivery or sale of, any shares of its
capital stock of any class, any voting debt or any securities convertible into,
or any rights, warrants or options to acquire, any such shares, voting debt or
convertible securities.

 

(d)        Governing Documents. No party shall amend or propose to amend its
Articles of Incorporation or Bylaws.

 

 


--------------------------------------------------------------------------------

 

 

(e)         No Dispositions. Except for the transfer of assets in the ordinary
course of business consistent with prior practice, no party shall sell, lease,
encumber or otherwise dispose of, or agree to sell, lease, encumber or otherwise
dispose of, any of its assets, which are material, individually or in the
aggregate, to such party.

 

(f)         Indebtedness. No party shall incur any indebtedness for borrowed
money or guarantee any such indebtedness or issue or sell any debt securities or
warrants or rights to acquire any debt securities of such party or guarantee any
debt securities of others other than in each case in the ordinary course of
business consistent with prior practice.

 

3.2      Other Actions. No party shall take any action that would or is
reasonably likely to result in any of its representations and warranties set
forth in this Agreement being untrue as of the date made (to the extent so
limited), or in any of the conditions to the Exchange set forth in Article V not
being satisfied.

 

ARTICLE IV

ADDITIONAL AGREEMENTS, COVENANTS AND RELATED TRANSACTIONS

 

4.1        Restricted NT Shares. The Exchange Shares will not be registered
under the Securities Act, but will be issued pursuant to applicable exemptions
from such registration requirements for transactions not involving a public
offering and/or for transactions which constitute “offshore transactions” as
defined in Regulation S under the Securities Act of 1933. Accordingly, the
Exchange Shares will constitute “restricted securities” for purposes of the
Securities Act and the holders of Exchange Shares will not be able to transfer
such shares except upon compliance with the registration requirements of the
Securities Act or in reliance upon an available exemption therefrom. The
certificates evidencing the Exchange Shares shall contain a legend to the
foregoing effect and the holders of such shares shall deliver at Closing an
Investment Letter acknowledging the fact that the Exchange Shares are restricted
securities and agreeing to the foregoing transfer restrictions.

 

4.2        Access to Information. Upon reasonable notice, NT and Tagalder shall
each afford to the officers, employees, accountants, counsel and other
representatives of the other company, access to all their respective properties,
books, contracts, commitments and records and, during such period, each of NT
and Tagalder shall furnish promptly to the other (a) a copy of each report,
schedule, registration statement and other document filed or received by it
during such period pursuant to the requirements of Federal or state securities
laws and (b) all other information concerning its business, properties and
personnel as such other party may reasonably request. Unless otherwise required
by law, the parties will hold any such information which is nonpublic in
confidence until such time as such information otherwise becomes publicly
available through no wrongful act of either party, and in the event of
termination of this Agreement for any reason each party shall promptly return
all nonpublic documents obtained from any other party, and any copies made of
such documents, to such other party.

 

4.3        Legal Conditions to Exchange. Each of NT and Tagalder shall take all
reasonable actions necessary to comply promptly with all legal requirements
which may be imposed on itself with respect to the Exchange and will promptly
cooperate with and furnish information to each

 


--------------------------------------------------------------------------------

 

other in connection with any such requirements imposed upon any of them or upon
any of their related entities or subsidiaries in connection with the Exchange.
Each party shall take all reasonable actions necessary to obtain (and will
cooperate with each other in obtaining) any consent, authorization, order or
approval of, or any exemption by, any Governmental Entity or other public or
private third party, required to be obtained or made by NT or Tagalder or any of
their related entities or subsidiaries in connection with the Exchange or the
taking of any action contemplated thereby or by this Agreement.

 

NT Board of Directors and Officers. The current directors of NT shall resign as
of the Closing Date except that one of the directors shall remain on the board
of directors and resign only after Tagalder successfully appoints successors to
the board of directors.

 

 

4.5

Additional Share Issuances. For a period of twelve months after the Closing
Date, NT may not issue more than five percent (5%) of the total outstanding
shares of NT as of the Closing Date under an exemption from registration under
the Securities Act pursuant to Form S8 or similar form.

 

 

4.6

Acquisitions Using NT Equity. For a period of twelve months after the Closing
Date, NT may not make an acquisition using equity of NT wherein the equity
consideration consists of a premium of greater than 25% of the valuation of the
acquiree. For purposes of determining such valuation, NT will retain the
services of an independent, third party registered valuation firm in the United
States.

 

 

4.7

Filing of Required Reports with the SEC. In the event that NT does not file a
Current Report on Form 8-K within 30 days of the Closing Date including all
necessary and required financial information, including, but not limited to,
audited financial statements, the current officers and directors of NT, in their
sole discretion, may rescind the Share Exchange.

 

ARTICLE V

CONDITIONS PRECEDENT

 

5.1        Conditions to Each Party’s Obligation To Effect the Exchange. The
respective obligations of each party to effect the Exchange shall be conditional
upon the filing, occurring or obtainment of all authorizations, consents, orders
or approvals of, or declarations or filings with, or expirations of waiting
periods imposed by any governmental entity or by any applicable law, rule, or
regulation governing the transactions contemplated hereby.

 

5.2        Conditions to Obligations of NT. The obligation of NT to effect the
Exchange is subject to the satisfaction of the following conditions on or before
the Closing Date unless waived by NT:

 

(a)         Representations and Warranties. The representations and warranties
of NEWFAIR and of the SHAREHOLDERS set forth in this Agreement shall be true and
correct in all material respects as of the date of this Agreement and (except to
the extent such representations

 


--------------------------------------------------------------------------------

 

and warranties speak as of an earlier date) as of the Closing Date as though
made on and as of the Closing Date, except as otherwise contemplated by this
Agreement, and NT shall have received a certificate signed on behalf of Tagalder
by the President of Tagalder and a certificate signed by each of the
Shareholders to such effect.

 

(b)        Performance of Obligations of Tagalder. Tagalder shall have performed
in all material respects all obligations required to be performed by it under
this Agreement at or prior to the Closing Date, and NT shall have received a
certificate signed on behalf of Tagalder by the President to such effect.

 

(c)         Closing Documents. NT shall have received such certificates and
other closing documents as counsel for NT shall reasonably request.

 

(d)         No Dissenting Shares. Shareholders holding 100% of the issued and
outstanding common stock of number of shares of common stock of Tagalder shall
have executed this Agreement and consented to completion of the share exchange
transaction described herein.

 

(e)         Consents. Tagalder shall have obtained the consent or approval of
each person whose consent or approval shall be required in connection with the
transactions contemplated hereby under any loan or credit agreement, note,
mortgage, indenture, lease or other agreement or instrument, except those for
which failure to obtain such consents and approvals would not, in the reasonable
opinion of NT, individually or in the aggregate, have a material adverse effect
on Tagalder and its subsidiaries and related entities taken as a whole upon the
consummation of the transactions contemplated hereby. Tagalder shall also have
received the approval of its shareholders in accordance with applicable law.

 

(f)         Due Diligence Review. NT shall have completed to its reasonable
satisfaction a review of the business, operations, finances, assets and
liabilities of Tagalder and shall not have determined that any of the
representations or warranties of Tagalder contained herein are, as of the date
hereof or the Closing Date, inaccurate in any material respect or that Tagalder
is otherwise in violation of any of the provisions of this Agreement.

 

(g)        Pending Litigation. There shall not be any litigation or other
proceeding pending or threatened to restrain or invalidate the transactions
contemplated by this Agreement, which, in the sole reasonable judgment of NT,
made in good faith, would make the consummation of the Exchange imprudent. In
addition, there shall not be any other litigation or other proceeding pending or
threatened against Tagalder, the consequences of which, in the judgment of NT,
could be materially adverse to Tagalder.

 

5.3        Conditions to Obligations of Tagalder. The obligation of Tagalder to
effect the Exchange is subject to the satisfaction of the following conditions
unless waived by Tagalder:

 

(a)         Representations and Warranties. The representations and warranties
of NT set forth in this Agreement shall be true and correct in all material
respects as of the date of this Agreement and (except to the extent such
representations speak as of an earlier date) as of the Closing Date as though
made on and as of the Closing Date, except as otherwise contemplated by

 


--------------------------------------------------------------------------------

 

this Agreement, Tagalder shall have received a certificate signed on behalf of
NT by the President to such effect.

 

(b)        Performance of Obligations of NT. NT shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing Date, and Tagalder shall have received a
certificate signed on behalf of NT by the President to such effect.

 

(c)         Closing Documents. Tagalder shall have received such certificates
and other closing documents as counsel for Tagalder shall reasonably request.

 

(d)        Consents. NT shall have obtained the consent or approval of each
person whose consent or approval shall be required in connection with the
transactions contemplated hereby.

 

(e)         Due Diligence Review. Tagalder shall have completed to its
reasonable satisfaction a review of the business, operations, finances, assets
and liabilities of NT and shall not have determined that any of the
representations or warranties of NT contained herein are, as of the date hereof
or the Closing Date, inaccurate in any material respect or that NT is otherwise
in violation of any of the provisions of this Agreement.

 

(f)         Pending Litigation. There shall not be any litigation or other
proceeding pending or threatened to restrain or invalidate the transactions
contemplated by this Agreement, which, in the sole reasonable judgment of
Tagalder, made in good faith, would make the consummation of the Exchange
imprudent. In addition, there shall not be any other litigation or other
proceeding pending or threatened against NT the consequences of which, in the
judgment of Tagalder, could be materially adverse to NT.

 

ARTICLE VI

TERMINATION AND AMENDMENT

 

6.1        Termination. This Agreement may be terminated at any time prior to
the Effective Time:

 

(a)          by mutual consent of NT and Tagalder;

 

(b)         by either NT or Tagalder if there has been a material breach of any
representation, warranty, covenant or agreement on the part of the other set
forth in this Agreement which breach has not been cured within five (5) business
days following receipt by the breaching party of notice of such breach, or if
any permanent injunction or other order of a court or other competent authority
preventing the consummation of the Exchange shall have become final and
non-appealable; or

 

(c)         by either NT or Tagalder if the Exchange shall not have been
consummated before November 15, 2005.

 

 


--------------------------------------------------------------------------------

 

 

6.2        Effect of Termination. In the event of termination of this Agreement
by either Tagalder or NT as provided in Section 6.1, this Agreement shall
forthwith become void and there shall be no liability or obligation on the part
of any party hereto. In such event, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such expenses.

 

6.3        Amendment. This Agreement may be amended by mutual agreement of NT,
Tagalder and the Shareholders, provided that in the case of NT and Tagalder, any
such amendment must authorized by their respective Boards of Directors, and to
the extent required by law, approved by their respective shareholders. Any such
amendment must be by an instrument in writing signed on behalf of each of the
parties hereto.

 

6.4        Extension; Waiver. At any time prior to the Effective Time, the
parties hereto, by action taken or authorized by their respective Board of
Directors, may, to the extent legally allowed, (a) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(b) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto and (c) waive compliance
with any of the agreements or conditions contained herein. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in a written instrument signed on behalf of such party.

 

ARTICLE VII

GENERAL PROVISIONS

 

7.1        Survival of Representations, Warranties and Agreements. All of the
representations, warranties and agreements in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the Effective Time
for a period of three years from the date of this Agreement.

 

7.2        Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally, telecopied (which is
confirmed) or mailed by registered or certified mail (return receipt requested)
to the parties at the following addresses (or at such other address for a party
as shall be specified by like notice):

 

 

(a)

If to NT and ALAN LEW:

 

385 Freeport#1

 

Sparks, NV, 89431

 

 

(b)

If to Tagalder:

 

 

8/F., No 211. Johnston Road

 

Wanchai, Hong Kong

 

 

 

 

(c)

If to the SHAREHOLDERS, at their respective addresses specified on Exhibit A.

 

7.3        Interpretation. When a reference is made in this Agreement to
Sections, such reference shall be to a Section of this Agreement unless
otherwise indicated. The headings

 


--------------------------------------------------------------------------------

 

contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. Whenever the words
“include”, “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation”. The phrase “made
available” in this Agreement shall mean that the information referred to has
been made available if requested by the party to whom such information is to be
made available.

 

7.4        Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when two or more counterparts have been signed by each of
the parties and delivered to the other parties, it being understood that all
parties need not sign the same counterpart.

 

7.5        Entire Agreement; No Third Party Beneficiaries; Rights of Ownership.
This Agreement (including the documents and the instruments referred to herein)
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter hereof, and is not intended to confer upon any person other than
the parties hereto any rights or remedies hereunder.

 

7.6        Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law. Each party hereby irrevocably submits to the jurisdiction
of any Delaware state court or any federal court in the State of Delaware in
respect of any suit, action or proceeding arising out of or relating to this
Agreement, and irrevocably accept for themselves and in respect of their
property, generally and unconditionally, the jurisdiction of the aforesaid
courts.

 

7.7        No Remedy in Certain Circumstances. Each party agrees that, should
any court or other competent authority hold any provision of this Agreement or
part hereof or thereof to be null, void or unenforceable, or order any party to
take any action inconsistent herewith or not to take any action required herein,
the other party shall not be entitled to specific performance of such provision
or part hereof or thereof or to any other remedy, including but not limited to
money damages, for breach hereof or thereof or of any other provision of this
Agreement or part hereof or thereof as a result of such holding or order.

 

7.8        Publicity. Except as otherwise required by law or the rules of the
SEC, so long as this Agreement is in effect, no party shall issue or cause the
publication of any press release or other public announcement with respect to
the transactions contemplated by this Agreement without the written consent of
the other party, which consent shall not be unreasonably withheld.

 

7.9        Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by any of the parties hereto (whether
by operation of law or otherwise) without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns.

 

 

 


--------------------------------------------------------------------------------

 

 

                IN WITNESS WHEREOF, this Agreement for Share Exchange has been
signed by the parties set forth below as of the date set forth above.

 

NT HOLDING CORP

 

 

By:

/s/Alan Lew

 

 

Alan Lew, President

 

 

Date: November 1, 2005

 

TAGALDER C3 HOLDINGS INC.

 

By: /s/ Chun Ka Tsun

 

Chun Ka Tsun, Authorized Officer

 

 

Date: November 1, 2005

 

SHAREHOLDERS:

 

 

TG WANASPORTS MANAGEMENT LIMITED

 

By: /s/ Chun Ka Tsun

 

FUGU ENTERPRISES INC.

 

By: /S/ Chan Tsz King

 

FIRST ASIA PRIVATE EQUITY INVESTMENT LIMITED

 

By: /S/ Li Sze Tang

 

 


--------------------------------------------------------------------------------

 

 



EXHIBIT A

 

SHAREHOLDER

NUMBER OF SHARES

 

TG Wanasports Management Holdings Limited

10,338,200

 

Fugu Enterprises Inc.

8,974,840

 

First Asia Private Equity Investment Limited

632,960

 

 

 

 

 

 